Exhibit 10.1

TWENTY SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED

LIMITED PARTNERSHIP AGREEMENT OF

CORPORATE OFFICE PROPERTIES, L.P.

THIS TWENTY SECOND AMENDMENT (the “Amendment”) to the Second Amended and
Restated Limited Partnership Agreement of Corporate Office Properties, L.P., a
Delaware limited partnership (the “Partnership”), is made and entered into as of
January 9, 2007, by and among the undersigned parties.

RECITALS

A.            The Partnership is a limited partnership organized under the
Delaware Revised Uniform Limited Partnership Act (the “Act”) and governed by
that certain Second Amended and Restated Limited Partnership Agreement dated as
of January, 1999, as amended by that certain First Amendment to Second Amended
and Restated Limited Partnership Agreement dated as of  December 21, 1999, that
certain Second Amendment to Second Amended and Restated Limited Partnership
Agreement dated as of December 21, 1999, that certain Third Amendment to Second
Amended and Restated Limited Partnership Agreement dated as of  September 29,
2000, that certain Fourth Amendment to Second Amended and Restated Limited
Partnership Agreement dated as of November 27, 2000, that certain Fifth
Amendment to Second Amended and Restated Limited Partnership Agreement dated as
of January 25, 2001, that certain Sixth Amendment to Second Amended and Restated
Limited Partnership Agreement dated as of April 6, 2001, that certain Seventh
Amendment to the Second Amended and Restated Partnership Agreement dated as of
August 30, 2001, that certain Eighth Amendment to the Second Amended and
Restated Partnership Agreement dated September 14, 2001, that certain Ninth
Amendment to the Second Amended and Restated Partnership Agreement dated October
16, 2001, that certain Tenth Amendment to the Second Amended and Restated
Partnership Agreement dated December 29, 2001, that certain Eleventh Amendment
to the Second Amended and Restated Partnership Agreement dated December 15,
2002, that certain Twelfth Amendment to the Second Amended and Restated
Partnership Agreement dated June 2, 2003, that certain Thirteenth Amendment to
the Second Amended and Restated Partnership Agreement dated August 11, 2003,
that certain Fourteenth Amendment to the Second Amended and Restated Partnership
Agreement dated December 18, 2003, that certain Fifteenth Amendment to the
Second Amended and Restated Partnership Agreement dated  January 31, 2004, that
certain Sixteenth Amendment to the Second Amended and Restated Partnership
Agreement dated April 15, 2004, that certain Seventeenth Amendment to the Second
Amended and Restated Partnership Agreement dated September 23, 2004, that
certain Eighteenth Amendment to the Second Amended and Restated Partnership
Agreement dated April 18, 2005, that certain Nineteenth Amendment to the Second
Amended and Restated Partnership Agreement dated July 8, 2005, that certain
Twentieth Amendment to the Second Amended and Restated Partnership Agreement
dated June 29, 2006 and that certain Twenty First Amendment to the Second
Amended and Restated Partnership Agreement dated July 20, 2006 (as amended, the
“Agreement”).


--------------------------------------------------------------------------------


B.            The sole general partner of the Partnership is Corporate Office
Properties Trust, a real estate investment trust formed under the laws of the
State of Maryland (the “General Partner”).

C.            The General Partner is the owner of 1,000 shares of beneficial
interest in W&M Business Trust, a Maryland business trust (“W&M”), which
represent one hundred percent (100%) of the beneficial interests in W&M (the
“W&M Beneficial Interests”).

D.            Pursuant to a Purchase Agreement and Agreement and Plan of Merger,
dated as of December 21, 2006 (the “Merger Agreement”) by and among the General
Partner, the Partnership, W&M and Nottingham Village, Inc., a Maryland
corporation (“NVI”), NVI is being merged with and into W&M (the “Merger”).

E.             In connection with the Merger, the General Partner is issuing to
the shareholders of NVI, in a private offering, 531,667 of its 5.60 % Series K
Cumulative Redeemable Convertible Preferred Shares of beneficial interest (the
“Series K Preferred REIT Shares”) and 3,161,000 of its Common Shares of
beneficial interest (the “Common REIT Shares” and, collectively with the Series
K Preferred REIT Shares, the “REIT Shares”).

F.             As required under Sections 4.2(B) and (C) of the Agreement, the
General Partner intends to transfer (or cause to be transferred) the property
received in consideration for the REIT Shares, which transfer shall be
accomplished through the contribution to the Partnership of all of the General
Partner’s rights, title and interest in the W&M Beneficial Interests following
the merger of NVI with and into W&M, to or for the benefit of the Partnership in
exchange for 531,667 additional Partnership Interests in the Partnership having
designations, rights and preferences substantially similar to the economic
rights of the holders of the Series K Preferred REIT Shares (the “Series K
Preferred Units”) and 3,161,000 additional common Partnership Interests in the
Partnership (the “Common Units”).

G.            The General Partner desires to amend the Agreement to acknowledge
the contribution of the property received in consideration for the REIT Shares
by the General Partner to the Partnership in exchange for such number of Series
K Preferred Units and Common Units.  Unless otherwise defined herein, all
capitalized terms used in this Amendment shall have the same meanings as set
forth in the Agreement.

NOW THEREFORE, in consideration of the foregoing and of the mutual premises set
forth herein, the General Partner, intending to be legally bound hereby, hereby
amends the Agreement as follows, effective as of the date set forth above.

1.             The foregoing recitals to this Amendment are hereby incorporated
in and made a part of this Amendment.

2


--------------------------------------------------------------------------------


(a)           Upon consummation of the Merger, the General Partner shall
contribute the property received in consideration for the REIT Shares to the
Partnership.

(b)           Upon the contribution of the property received in consideration
for the REIT Shares to the Partnership by the General Partner, and in accordance
with Section 4.2(B) of the Agreement, the Partnership shall issue to the General
Partner 531,667 Series K Preferred Units, equal to the number of Series K
Preferred REIT Shares issued by the General Partner in connection with the
Merger, and 3,161,000 Common Units, equal to the number of Common REIT Shares
issued by the General Partner in connection with the Merger.

(c)           For purposes of the Agreement, including the maintenance of
Capital Accounts, the General Partner shall be treated as making a Capital
Contribution of $181,473,868.94, equal to the value ascribed pursuant to the
Merger Agreement to the Series K Preferred REIT Shares and Common REIT Shares
issued in the Merger.

(d)           The General Partner is hereby amending Exhibit 1 to the Agreement
by substituting for the existing addendum to Exhibit 1 the Addendum to Exhibit 1
in the form attached hereto to reflect the issuance of the Series K Preferred
Units and Common Units to the General Partner.

2.             Except as explicitly modified by this Amendment, all of the
provisions of the Agreement are hereby ratified and confirmed, and shall remain
in full force and effect.

3.             This Amendment shall take effect upon the contribution of the
property received in consideration for the REIT Shares to the Partnership by the
General Partner, and in the event such contribution is not made, this Amendment
shall be of no force or effect.

(SIGNATURE PAGE FOLLOWS)

3


--------------------------------------------------------------------------------


In witness whereof, the General Partner has executed this Amendment as of the
day and year first above written.

CORPORATE OFFICE PROPERTIES TRUST,

 

a Maryland Real Estate Investment Trust

 

 

 

By:

    /s/ Roger A. Waesche, Jr.

 

Name:

Roger A. Waesche, Jr.

 

Title:

Executive Vice President and Chief
Operating Officer

 

4


--------------------------------------------------------------------------------


 

Exhibit 1 Addendum

 

Schedule of Partners

 

General Partner

 

Common Units of Partnership Units

 

Series G Preferred
Units

 

Series H
Preferred
Units

 

Series I
Preferred
Units

 

Series J
Preferred
Units

 

Series K
Preferred
Units

 

Corporate Office Properties Trust

 

43,987,789

 

2,200,000

 

2,000,000

 

 

 

3,390,000

 

531,667

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Limited Partners and Preferred Limited Partners

 

 

 

 

 

 

 

 

 

 

 

 

 

Jay H. Shidler

 

452,878

 

 

 

 

 

 

 

 

 

 

 

Shidler Equities, L.P.

 

2,995,439

 

 

 

 

 

 

 

 

 

 

 

Clay W. Hamlin, III

 

559,917

 

 

 

 

 

 

 

 

 

 

 

LBCW Limited Partnership

 

2,831,107

 

 

 

 

 

 

 

 

 

 

 

Robert L. Denton

 

400,000

 

 

 

 

 

 

 

 

 

 

 

James K. Davis

 

51,589

 

 

 

 

 

 

 

 

 

 

 

John E. De B. Blockey, Trustee of the John E. de B. Blockey Living Trust dated
9/12/88

 

300,625

 

 

 

 

 

 

 

 

 

 

 

Frederick K. Ito Trust

 

20,340

 

 

 

 

 

 

 

 

 

 

 

June Y. I. Ito Trust

 

20,335

 

 

 

 

 

 

 

 

 

 

 

RP Investments, LLC

 

100,000

 

 

 

 

 

 

 

 

 

 

 

Denise J. Liszewski

 

23,333

 

 

 

 

 

 

 

 

 

 

 

Samuel Tang

 

4,389

 

 

 

 

 

 

 

 

 

 

 

Lawrence J. Taff

 

13,733

 

 

 

 

 

 

 

 

 

 

 

Kimberly F. Aquino

 

2,937

 

 

 

 

 

 

 

 

 

 

 

M.O.R. XXIX Associates Limited Partnership

 

148,381

 

 

 

 

 

 

 

 

 

 

 

M.O.R. 44 Gateway Associates Limited Partnership

 

1

 

 

 

 

 

 

 

 

 

 

 

John Parsinen

 

49,434

 

 

 

 

 

 

 

 

 

 

 

M.O.R. Commons Limited Partnership

 

7

 

 

 

 

 

 

 

 

 

 

 

John Edward De Burgh Blockey and Sanda Juanita Blockey

 

10,476

 

 

 

 

 

 

 

 

 

 

 

Lynn Hamlin

 

51,411

 

 

 

 

 

 

 

 

 

 

 

Housing Affiliates, Inc.

 

4,402

 

 

 

 

 

 

 

 

 

 

 

Reingle Corp.

 

730

 

 

 

 

 

 

 

 

 

 

 

Joseph Tawil

 

2,160

 

 

 

 

 

 

 

 

 

 

 

The Lovejoy Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

The Century Trust

 

59,528

 

 

 

 

 

 

 

 

 

 

 

A. Charles Wilson & Betty S. Wilson Trust

 

5,908

 

 

 

 

 

 

 

 

 

 

 

Harold & Renee Holland

 

4,320

 

 

 

 

 

 

 

 

 

 

 

Irwin Hoffman

 

1,880

 

 

 

 

 

 

 

 

 

 

 

Rouse 1988 Trust

 

2,160

 

 

 

 

 

 

 

 

 

 

 

CB Management, L.L.C.

 

2,497

 

 

 

 

 

 

 

 

 

 

 

Patriot Partner, L.L.C.

 

25,000

 

 

 

 

 

 

 

 

 

 

 

National Prostate Cancer Coalition

 

400

 

 

 

 

 

 

 

 

 

 

 

John A. Luetkemeyer, Jr.

 

38,954

 

 

 

 

 

 

 

 

 

 

 

Eugene H. Schreiber and Richard E. Levine, Trustees U/A Sarah R. Schapiro dated
3/2/76 (Trust 113)

 

38,954

 

 

 

 

 

 

 

 

 

 

 

Eugene H. Schreiber and Richard E. Levine, Trustees U/A J. Mark Schapiro dated
3/27/02 f/b/o J.M. Schapiro (Trust 159)

 

10,114

 

 

 

 

 

 

 

 

 

 

 

Lawrence G. Rief

 

2,526

 

 

 

 

 

 

 

 

 

 

 

Thomas F. Mullan III

 

58,857

 

 

 

 

 

 

 

 

 

 

 

Erin L. Mullan

 

9,055

 

 

 

 

 

 

 

 

 

 

 

Norman W. Wilder

 

22,637

 

 

 

 

 

 

 

 

 

 

 

The Nichols School

 

300

 

 

 

 

 

 

 

 

 

 

 

Johns Hopkins University

 

200

 

 

 

 

 

 

 

 

 

 

 

University of Pennsylvania Friends of Penn Tennis

 

70,500

 

 

 

 

 

 

 

 

 

 

 

Episcopal Academy

 

500

 

 

 

 

 

 

 

 

 

 

 

Bryn Mawr Presbyterian Church

 

150

 

 

 

 

 

 

 

 

 

 

 

Arthur Ashe Youth Tennis & Education

 

300

 

 

 

 

 

 

 

 

 

 

 

Heritage Foundation

 

200

 

 

 

 

 

 

 

 

 

 

 

Volunteers in Medicine

 

500

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRC Associates Limited Partnership

 

 

 

 

 

 

 

352,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

52,446,381

 

2,200,000

 

2,000,000

 

352,000

 

3,390,000

 

531,667

 

 


--------------------------------------------------------------------------------


 

Series
Preferred
Units

 

Preferred Limited
Partner

 

No. of
Preferred
Units

 

Liquidation
Preference
Per
Preferred
Unit

 

Priority
Percentage
Return *

 

Priority

 

Conversion
Factor

 

Conversion
Commencement
Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G

 

General Partner

 

2,200,000

 

$

25

 

8

%

Senior

 

None

 

N/A

 

H

 

General Partner

 

2,000,000

 

$

25

 

7.5

%

Senior

 

None

 

N/A

 

I

 

TRC Associates
Limited
Partnership

 

352,000

 

**

 

***

 

Senior

 

.5/1

 

September 23,
2004

 

J

 

General Partner

 

3,390,000

 

$

25

 

7.625

%

Senior

 

None

 

N/A

 

K

 

General Partner

 

531,667

 

$

50

 

5.60

%

Senior

 

****

 

January 10,
2007

 

 

--------------------------------------------------------------------------------

*           Priority Return Percentage is expressed as a percentage of the
Liquidation Preference per Distribution Period. See the Agreement for the
definitions of “Priority Return Percentage,” “Liquidation Preference” and
“Distribution Period.”

 

**        Liquidation Preference Per Series I Preferred Unit shall equal $25.00
plus all accrued and unpaid distributions thereon. In determining the
Liquidation Preference, unpaid distributions shall accrue and be compounded on a
quarterly basis.

 

***      Priority Return Percentage for the Series I Preferred Units shall be
governed by Section 4 of the Seventeenth Amendment. The Distribution Period for
the Series I Preferred Units shall be each calendar quarter ending on March 31,
June 30, September 30 and December 31, of each year.

 

****    The Series K Preferred REIT Shares are convertible, at the option of the
holder thereof, at any time, in whole or in part, into the number of fully paid
and nonassessable shares of authorized but previously unissued Common Shares
obtained by dividing (1) an amount equal to the aggregate Liquidation Preference
(as defined in the Articles Supplementary designating such shares) of the Series
K Preferred REIT Shares to be converted by (2) an amount equal to (A) the
Calculation Price (as defined in the Merger Agreement) multiplied by (B) 1.25.
Upon such conversion of the Series K Preferred REIT Shares, the Series K
Preferred Units shall simultaneously be converted into a like number of Common
Units.


--------------------------------------------------------------------------------